DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed October 14, 2020.
Claims 1, 4, 9, 12, 14-16, and 18-20 have been amended.
Claims 2-3 and 13 have been cancelled.
Claims 1, 4-12, and 14-20 are currently pending and have been examined.
Response to Arguments
The previous claim objections have been withdrawn in response to the submitted amendments.
The previous rejections under 35 USC 112 and the claim interpretation under 35 USC 112(f) have been withdrawn in response to the submitted amendments.
The previous rejection under 35 USC 101 to claims 12-19 for software per se has been withdrawn in response to the submitted amendments.
Applicant’s arguments filed October 14, 2020 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Regarding the category of "mathematical concepts," claim 1 clearly does not recite "mathematical relationships, mathematical formulas or equations, mathematical calculations ..." See 2019 PEG, 84 Fed. Reg. 52.
Examiner respectfully agrees. Examiner has not alleged that the instant claims recite a mathematical concept. As discussed below, the mental process category and certain method of human activity categories are still recited by the instant claims under Step 2A – Prong 1. 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Regarding the category of "mental processes," claim 1 contains limitations that cannot be practically performed in the human mind. For example, claim 1 recites interactions between a computer device and multiple terminals located at various locations. More specifically, claim 1 recites: 
screening, by the computer device and based on a location of the to-be- allocated data object, available terminals to obtain a first terminal group comprising a plurality of terminals, wherein the plurality of terminals within the first terminal group each located less than a distance threshold within the location of the to-be- allocated data project; 
allocating ... the to-be-allocated data object to the first terminal by sending the to-be-allocated data object to the first terminal. 
A human, or group of humans, could not practically perform, in real-time, these operations.
Examiner respectfully disagrees. First, the screening (i.e. processing) and sending (i.e. transmitting) information in the instant claims are generic computer functions. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014). See MPEP2106.05(d)
Second, performing calculations in real time can still be performed by a human. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1368-69 (Fed. Cir. 2015) ("Indeed, the budgeting calculations at issue here are unpatentable because they could still be made using a pencil and paper with a simple notification device, even in real time as expenditures were being made.”).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Additionally, claim 1 does not recite "certain methods of organizing human activity" that have been identified as abstract ideas by the courts. More specifically, claim 1 does not recite "fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)" See 2019 PEG, 84 Fed. Reg. 52.
Examiner respectfully disagrees. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including following rules or instructions) by using rules or providing instructions to allocate an order to a delivery person.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
In this application, the method of claim 1 reflects an improvement in the technical field of data processing. More specifically, by screening the available terminals to obtain a terminal group and selecting one terminal from the terminal group according to a matching degree between the terminal and the data object, and allocating a to-be-allocated data project to the selected terminal, the claimed method ensures "allocation efficiency and overall delivery efficiency" ([0153] of this application), which reflects an improvement on the technical field of data processing. Therefore, claim 1 is directed to eligible subject matter under Step 2A, Prong 2 test.
Examiner respectfully disagrees. The improvement to allocation efficiency and overall delivery efficiency is due to implementation on a computer rather than any change to the underlying computer. In re TLI Communications LLC Patent Litigation, 823 F.3d 607, 612 (Fed. Cir. 2016) (The specification does not describe a new telephone, a new server, or a new physical combination of the two. The specification fails to provide any technical details for the tangible components, but instead predominately describes the system and methods in purely functional terms.) Under Step 2A the identified idea can be performed in the human mind, or by a human using a pen and paper. Implementation of the identified idea may be more efficient or faster using a computer, however performing an abstract idea more efficiently or faster does not impact the analysis under Step 2A Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).
Additionally, improving the performance of the abstract idea by using a computer as a tool is not considered significantly more under Step 2B of the Alice/Mayo framework. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).

Regarding the previous rejection under 35 USC 102/103, Applicant presented the following arguments:
The Examiner acknowledge that Arunapuram does not disclose "calculating a similarity between two data objects," but alleged that Senger discloses these features. Office Action, p.17. 
Applicant respectfully submits that Senger merely discloses that "an additional stop ... not originally on the route" may be added to a delivery route ([0043] of Senger), and that a new delivery may be added to "a delivery agent ... that is partially full" ([0064] of Senger). Senger, however, fails to disclose "calculating, according to attributes of the data objects including location attribute or time attribute of the data objects, a similarity index between an existing data object of the first terminal and the to-be-allocated data object," "obtaining the matching degree ... according to the similarity index," and "selecting the first terminal from the firster terminal group according to the matching degree," as claim 1 recites.
Examiner respectfully disagrees. As discussed in the rejection below, the combination of Arunapuram in view of Senger does teach calculating a similarity index, obtaining the matching degree according to the similarity index, and selecting the terminal according to the matching degree. The matching degree is based upon the similarity index which is based upon either location or time attributes. Therefore the broadest reasonable interpretation includes matching a to-be-allocated data object to a terminal based on either location similarity or time similarity and Senger adds additional deliveries to a delivery route based upon the location of the existing route and the location of the ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).

Regarding the previous rejection under 35 USC 102/103, Applicant presented the following arguments:
Additionally, Arunapuram and Senger also fail to disclose "screening, by the computer device and based on a location of the to-be-allocated data object, available terminals to obtain a first terminal group comprising a plurality of terminals, wherein the plurality of terminals within the first terminal group each located less than a distance threshold within the location of the to-be-allocated data project," as claim 1 recites.
Examiner respectfully disagrees. Senger teaches a maximum deviation distance from an original route to add an additional delivery to a driver’s route (Senger [0028], [0085]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1 and 4-11 recite a series of steps and therefore recite a process.
Claims 12 and 14-19 recite a combination of devices and therefore recite a machine.
Claim 20 recites a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 12, and 20, as a whole, are directed to the abstract idea of allocating orders to delivery personnel, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including following rules or instructions) by using rules to allocate an order to a delivery person. The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind or by the human mind with the aid of a pen and paper (including an observation, evaluation, judgement, or opinion) by evaluating and judging an allocation of orders to delivery people. The method of organizing human activity of “allocating orders to delivery personnel,” is recited by claiming the following limitations: receiving a to-be-allocated data object, screening available terminals, pre-allocating data objects, determining a matching degree, selecting a terminal, calculating a similarity index, obtaining a matching degree, grouping data objects, simulating object processing, and allocating data objects. The mere nominal recitation of a terminal, a processor, and a non-transitory computer readable memory does not take the claim of the method of organizing human activity or mental process grouping. Thus, the claim recites an abstract idea.
With regards to Claims 4-8, 10-11, 14-16, and 18-19, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: grouping data objects, selecting a terminal, determining a matching degree, forming a list of orders, designing a delivery route, estimating indicator data, calculating evaluation scores, and allocating orders.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 12, and 20 recite the additional elements: a terminal, aprocessor, and a computer readable medium which are used to perform the pre-allocating, grouping, simulating, and allocating steps. The processor and non-transitory computer readable memory in these steps are recited at a high level of generality, i.e., as a generic processor and non-transitory computer readable memory performing generic pre-allocating, grouping, simulating, and allocating functions. The terminal and processor limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole merely describes how to generally “apply” the concept of assigning deliveries to drivers in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing dispatch process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 12, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a terminal, processor, and a non-transitory computer readable memory. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services) and updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a terminal (Specification [0047]) and a non-transitory computer readable memory (Specification [0159]). The claims limit the field of use by reciting data objects. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 9-11 and 17-19, the additional elements do not amount to significantly more than the judicial exception. Claims 9-11 and 17-19 limit the field of use by reciting deliveries. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or 
Remaining Claims:
With regards to Claims 9 and 17, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arunapuram et al. (U.S. P.G. Pub. 2012/0158608 A1), hereinafter Arunapuram, in view of Senger (U.S. P.G. Pub. 2018/0096287 A1), hereinafter Senger.

Claim 1. 
Arunapuram discloses a method for allocating a data object, comprising: 
receiving, by a computer device, a to-be-allocated data object (Arunapuram [0026] retrieving or receiving shipment and driver data); 
Regarding the following limitation:
screening, by the computer device and based on a location of the to-be-allocated data object, available terminals to obtain a first terminal group comprising a plurality of terminals, wherein the plurality of terminals within the first terminal group each located less than a distance threshold within the location of the to-be-allocated data project;
Arunapuram discloses screening, by the computer device and based on a location of the to-be-allocated data object, available terminals to obtain a fist terminal group comprising a plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the feasibility of assignment of Arunapuram by using a maximum distance a driver may deviate to approximate arrival before an arrival time as taught by Senger. One of ordinary skill in the art would have been motivated to make this modification in order to allow a routing service to avoid analyzing large amounts of data to calculate the arrival time, as suggested by Senger (Senger [0028]).
Arunapuram discloses:
pre-allocating, by the computer device, the to-be-allocated data object to a first terminal in the first terminal group by (Arunapuram [0026]-[0028] simulation determines if a driver is a feasible assignment for a shipment):
determining a matching degree between each terminal in the first terminal group and the to-be-allocated data object (Arunapuram [0030], [0033] add profitable routes to a mixed integer program); and 
selecting the first terminal from the first terminal group according to the matching degree between each terminal in the first terminal group and the to-be-allocated data object (Arunapuram [0033] solve mixed integer program to produce least cost assignment of drivers to shipments)
Arunapuram does not disclose the following limitations, but Senger teaches wherein a matching degree between the first terminal and the to-be-allocated data object is determined by: 
calculating, according to attributes of the data objects including location attribute or time attribute of the data objects, a similarity index between an existing data object of the first terminal and the to-be-allocated data object (Senger [0028], [0032] distance a driver may deviate from existing route; [0043], [0087] additional stop may be along an existing route; [0064] use a partially full delivery agent); and 
obtaining the matching degree between the first terminal and the to-be-allocated data object according to the similarity index between the existing data object and the to- be-allocated data object (Senger [0043], [0087] additional stop may be along an existing route; [0064] use a partially full delivery agent);
One of ordinary skill in the art would have been motivated to include a comparison of prospective stops to existing stops of Senger in the system of Arunapuram in order to allow for assignment of currently dispatched drivers to an incoming shipment which will decrease unused capacity and reduce average delivery time. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a comparison of prospective stops to existing stops as taught by Senger in the system of Arunapuram, since the claimed invention is merely a combination of old elements in the art of fleet management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above 
Arunapuram, as modified by Senger, discloses the following limitations:
grouping the to-be-allocated data object into a data object group and selecting a second terminal associated with the data object group (Arunapuram [0029] simulation determines the cost of assigning each driver to each shipment);
simulating processing of the data object by the first terminal and the data object group by the second terminal (Arunapuram [0029] simulation determines the cost of assigning each driver to each shipment); and
allocating, if simulation results of the first terminal and the second terminal meet a preset condition, the to-be-allocated data object to the first terminal by sending the to-be-allocated data object to the first terminal (Arunapuram [0033] solve mixed integer program to produce least cost assignment of drivers to shipments).

Claim 4. 
Arunapuram in view of Senger teaches all of the elements of claim 1, as shown above. Additionally, Arunapuram discloses: 
grouping data objects pre-allocated to the first terminal to obtain the data object group (Arunapuram [0026]-[0028] simulation determines if a driver is a feasible assignment for a shipment; [0029] simulation determines the cost of assigning each driver to each shipment; [0030], [0033] add profitable routes to a mixed integer program); 
wherein the data objects pre-allocated to the first terminal comprise the to-be-allocated data object (Arunapuram [0026]-[0028] simulation determines if a driver is a feasible 

Claim 5. 
Arunapuram in view of Senger teaches all of the elements of claim 4, as shown above. Additionally, Arunapuram discloses wherein grouping data objects pre-allocated to the first terminal comprises: 
grouping the data objects pre-allocated to the first terminal according to a similarity index between the data objects pre-allocated to the first terminal to obtain the data object group (Arunapuram [0028] determine if a drive violates the constraints of the shipment such as deadlines, distance, or hours limits).

Claim 6. 
Arunapuram in view of Senger teaches all of the elements of claim 1, as shown above. Additionally, Arunapuram discloses: 
selecting the second terminal from a second terminal group, wherein the second terminal group comprises at least one terminal to which no data object is pre-allocated (Arunapuram [0033] solve mixed integer program to produce least cost assignment of drivers to shipments).

Claim 7. 
Arunapuram in view of Senger teaches all of the elements of claim 6, as shown above. Additionally, Arunapuram discloses wherein selecting the second terminal from a second terminal group comprises: 
determining a group matching degree between each terminal in the second terminal group and the data object group (Arunapuram [0030], [0033] add profitable routes to a mixed integer program); and 
selecting the second terminal from the second terminal group according to the group matching degree between each terminal in the second terminal group and the data object group (Arunapuram [0033] solve mixed integer program to produce least cost assignment of drivers to shipments).

Claim 8. 
Arunapuram in view of Senger teaches all of the elements of claim 7, as shown above. Additionally, Arunapuram discloses wherein determining a group matching degree between each terminal in the second terminal group and the data object group comprises: 
determining a matching degree between each data object in the data object group and the second terminal (Arunapuram [0030], [0033] add profitable routes to a mixed integer program); and 
obtaining the group matching degree according to the matching degree between each data object in the data object group and the second terminal (Arunapuram [0033] solve mixed integer program to produce least cost assignment of drivers to shipments).

Claim 9. 
Arunapuram in view of Senger teaches all of the elements of claim 1, as shown above. Additionally, Arunapuram discloses: 
the to-be-allocated data object is a to-be-allocated order (Arunapuram [0018] database related to items for shipping including item dimensions, weight, volume, current location, destination, and other relevant attributes), 
the data object group is an order group (Arunapuram [0018] database related to containers including size, dimensions, and other attributes), 
the processing is delivery (Arunapuram [0026] check feasibility using a simulation), 
the first terminal is a terminal of a pre-allocated delivery person (Arunapuram [0018] database of drivers and their available hours, locations, restrictions, etc.), and 
the second terminal is a terminal of a reference delivery person (Arunapuram [0018] database of drivers and their available hours, locations, restrictions, etc.).

Claim 10. 
Arunapuram in view of Senger teaches all of the elements of claim 9, as shown above. Additionally, Arunapuram discloses wherein simulating processing of the data object by the first terminal and the second terminal comprises: 
forming a list of to-be-delivered orders according to the order group and an undelivered order of a simulation object, wherein the simulation object is the pre-allocated delivery person or the reference delivery person (Arunapuram [0033] solve mixed integer program to produce least cost assignment of drivers to shipments); 
designing a delivery route of the simulation object according to a selected route designing algorithm according to attribute information of orders in the list of to-be-delivered orders (Arunapuram [0035]-[0036] determine shortest path shipping route with arrival times for each node); and 
Regarding the following limitation, Arunapuram discloses determining the arrival time at a destination node (Arunapuram [0035]-[0036]), however Arunapuram does not disclose considering the speed, but Senger does:
estimating, according to an average speed and the delivery route of the simulation object, indicator data to be generated when the orders in the list of to-be-delivered orders are actually delivered, and using the indicator data as delivery indicator data of the simulation object (Senger [0023] determine arrival time using the speed of the delivery agent).
One of ordinary skill in the art would have been motivated to include a route speed parameter of Senger in the routing algorithm of Arunapuram in order to increase the accuracy of the estimated arrival time. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a route speed parameter of Senger in the system of Arunapuram, since the claimed invention is merely a combination of old elements in the art of fleet management, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Arunapuram’s system with the improved functionality to increase accuracy.

Claim 11. 
Arunapuram in view of Senger teaches all of the elements of claim 10, as shown above. Additionally, Arunapuram discloses wherein allocating the to-be-allocated data object to the first terminal if simulation results of the first terminal and second terminal meet a preset condition comprises: 
calculating respective evaluation scores of the pre-allocated delivery person and the reference delivery person according to respective delivery indicator data of the pre-allocated delivery person and the reference delivery person (Arunapuram [0030], [0033] add profitable routes to a mixed integer program); and
if the evaluation score of the pre-allocated delivery person is higher than the evaluation score of the reference delivery person, allocating the to-be-allocated order to the pre-allocated delivery person (Arunapuram [0033] solve mixed integer program to produce least cost assignment of drivers to shipments).

Claim 12. 
Arunapuram in view of Senger teaches all of the elements of claim 12 as shown above in claim 1.

Claim 14. 
Arunapuram in view of Senger teaches all of the elements of claim 14 as shown above in claim 4.

Claim 15. 
Arunapuram in view of Senger teaches all of the elements of claim 15 as shown above in claim 6.

Claim 16. 
Arunapuram in view of Senger teaches all of the elements of claim 16 as shown above in claim 7.

Claim 17. 
Arunapuram in view of Senger teaches all of the elements of claim 17 as shown above in claim 9.

Claim 18. 
Arunapuram in view of Senger teaches all of the elements of claim 18 as shown above in claim 10.

Claim 19. 
Arunapuram in view of Senger teaches all of the elements of claim 19 as shown above in claim 11.

Claim 20. 
Arunapuram in view of Senger teaches all of the elements of claim 20 as shown above in claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 8:00 - 4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628